Broyles, P. J.
Under tlie agreed statement of facts, the judge, sitting by-consent without the intervention of a jury, was authorized to find that the defendant bank had the right to assume that the draft drawn on it by J. E. McCrary (formerly cashier of the Bank of Gillsville, but who had been removed as cashier a few days before the draft was drawn, and who therefore was not authorized to draw it) was drawn before he was removed as cashier, and, without further inquiry, to pay it as an authorized draft of the Bank of Gillsville. This being true, the court did not err in finding in favor of the defendant.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.